Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                     CASE NO. 1:19-cv-20577

JUDY CORGIAT,

       Plaintiff,

v.

CARNIVAL CORPORATION,

       Defendant.

__________________________________/

               COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY

         Plaintiff, JUDY CORGIAT (“Plaintiff”), through undersigned counsel, sues Defendant,

 CARNIVAL CORPORATION, (“Defendant”), and demands trial by jury, stating as follows:

                                 PARTIES AND JURISDICTION

         1.   Plaintiff seeks damages in excess of $75,000.00, exclusive of interest, costs and

 attorney’s fees.

         2.   This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 as this is a civil

 action in which the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

 and costs, and is between citizens of different States and/or citizens of a State and citizens or

 subjects of a foreign state.

         3.   This Honorable Court also has admiralty and maritime jurisdiction pursuant to 28

 U.S.C. §1333, as the causes of action asserted are maritime torts.

         4.   This action is being filed in this Court because of the forum selection clause in the

 Passenger Ticket Contract issued by Defendant.

         5.   Plaintiff is sui juris and is a resident and citizen of Herriman, Utah.
Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 2 of 8



        6.    Defendant is a foreign corporation incorporated in Panama, and which is authorized

 to conduct, and which does conduct business in the State of Florida, which at all times material

 hereto was and is doing business in Miami-Dade County, Florida, and which maintains its

 corporate headquarters and principal place of business in Miami-Dade County Florida

        7.    Defendant is a citizen of the State of Florida.

        8.    Defendant, at all times material hereto, personally or through an agent, in the

 County and in the District in which this Complaint is filed:

              A. Operated, conducted, engaged in or carried on a business venture in this state

                  and/or county; and/or

              B. Had an office or agency in this state and/or county; and/or

              C. Engaged in substantial activity within this state; and/or

              D. Committed one or more of the acts stated in Florida Statutes, Sections 48.081,

                  48.181 or 48.193.

        9.    All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

                                   GENERAL ALLEGATIONS

        10.   At all times material thereto, Defendant owned, operated, managed, maintained

 and/or controlled the cruise ship vessel, the Carnival Horizon.

        11.   This incident occurred on or about January 12, 2019, while Plaintiff was a fare paying

 passenger onboard the Carnival Horizon.

        12.   Plaintiff had just boarded, and she asked a crew member for directions to her cabin,

 and a crew member gave her directions. As Plaintiff was walking, she encountered an incline,

 slope, and/or a dip in a carpet that was not apparent. Plaintiff’s foot caught on this incline, slope,
Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 3 of 8



 and/or dip in a carpet, causing her to fall and to suffer serious injuries, including, but not limited

 to, a severe rotator cuff tear and severe fractures that will require surgery, including a total shoulder

 replacement.

         13.    At all times relevant, the carpet, floor, area, and its vicinity were unreasonably

 dangerous, defective, outdated, improperly designed, improperly installed, and/or otherwise unsafe.

         14.    The carpet, floor, area, and its vicinity lacked adequate safety features to prevent

 Plaintiff’s incident and were unreasonably dangerous.

         15.    These hazardous conditions were known or should have been known to Defendant in the

 exercise of reasonable care.

         16.    These hazardous conditions existed for a period of time before the incident.

         17.    These conditions were neither open nor obvious to Plaintiff.

         18.    Nevertheless, at all times relevant, Defendant failed to adequately inspect the area of

 Plaintiff’s incident for dangers.

         19.    Further, Defendant failed to adequately repair the carpet, floor, area, and its vicinity to

 ensure that they were reasonably safe and in a reasonably safe condition.

         20.    At all times relevant, Defendant failed to eliminate the hazards.

         21.    At all times relevant, Defendant failed to properly maintain the carpet, floor, area, and its

 vicinity.

         22.    At all times relevant, Defendant participated in the design and/or approved the design of

 the ship, as well as the carpet, floor, area, and its vicinity involved in Plaintiff’s incident.

         23.    At all times relevant, Defendant participated in the instillation and/or approved the

 installation of the carpet, floor, area, and its vicinity involved in Plaintiff’s incident.

         24.    At all times relevant, Defendant participated in the decision to remove and/or not to

 install, and/or approved the decision to remove and/or not to install, adequate safety features to prevent
Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 4 of 8



 incidents such as Plaintiff’s from occurring.

         25.   At all times relevant, Defendant failed to properly train and supervise its crew.

         26.   At all times relevant, Defendant failed to provide adequate handrails for passengers

 traversing the area where Plaintiff fell.

         27.   At all times relevant, Defendant failed to provide adequate lighting to enable

 passengers such as Plaintiff to notice the hazards.

                                              COUNT I –
                                             NEGLIGENCE

         28.   Plaintiff hereby adopts and re-alleges each and every allegation in paragraphs 1 through

 26 as if set forth herein.

         29.   The Defendant owed a duty to exercise reasonable care under the circumstances for

 the safety of its passengers.

         30.   Such duties include, but are not limited to, the duty to provide its passengers

 reasonable care to inspect for and resolve dangerous and hazardous conditions that passengers,

 including the Plaintiff, will likely encounter.

         31.   Such duties also include, but are not limited to, the duty to maintain its ship in a

 reasonably safe condition for the use and enjoyment of its passengers.

         32.   Such duties also include, but are not limited to, the duty to warn passengers of hazards

 which passengers may reasonably be expected to encounter.

         33.   At all times material, the Defendant, through its vessel, crew, agents, employees, staff

 and/or representatives, who were acting in the course and scope of their employment and/or agency

 with the Defendant, breached the duty of reasonable care owed to the Plaintiff and were negligent

 in one or more of the following ways:

           a. Failing to keep and maintain the carpet, floor, area, and its vicinity in a reasonably safe

               condition;
Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 5 of 8



         b. Failing to inspect, clean, keep and maintain the carpet, floor, area, and its vicinity in a

              reasonably safe condition;

         c. Failing to install proper and reasonable safeguards to prevent passengers from being

              injured when using the subject carpet, floor, area, and its vicinity;

         d. Failing to take proper precautions for the safety of passengers using and/or traversing

              the subject area;

         e. Failing to warn Plaintiff of the dangerous conditions of the carpet, floor, area, and its

              vicinity;

         f. Failing to have adequate policies and procedures in place for inspection, cleaning and

              maintenance of the carpet, floor, area, and its vicinity;

         g. Creating a dangerous condition and/or failing to remedy a dangerous condition which

              was known by the Defendant and which in the exercise of reasonable care should

              have been known by the Defendant;

         h. Failing to adequately train its crew to keep the carpet, floor, area, and its vicinity clean

              and free of hazards;

         i.   Failing to employ sufficient crewmembers or adequately trained crewmembers to

              properly inspect, clean and maintain the area of the ship where Plaintiff’s incident

              occurred, and Defendant knew or should have known that this area and/or ship was

              inadequately staffed;

         j.   Failing to install protective measures in the subject area in order to avert the subject

              area from becoming unreasonably hazardous, or otherwise unreasonably dangerous;

         k. Negligently designing the ship, the carpet, floor, area, and its vicinity to allow hazards,

              such as the incline, slope, and/or dip Plaintiff encountered, to be in places where they

              could harm passengers, such the area of the incident, as well as in path of passengers
Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 6 of 8



              such as Plaintiff;

         l.   Negligently designing the ship, the carpet, floor, area, and its vicinity such that the

              area where Plaintiff’s incident occurred did not have adequate safety features;

         m. Negligently removing adequate safety features from the area where Plaintiff fell;

         n. Negligently allowing hazards, such as the incline, slope, and/or dip Plaintiff

              encountered, to be in places where they could harm passengers, such the area of the

              incident, as well as in path of passengers such as Plaintiff;

         o. Failing to keep the carpet, floor, area, and its vicinity clean and free of hazards;

         p. Failing to adequately treat the carpet, floor, area, and its vicinity to prevent them from

              becoming a hazard;

         q. Failing to otherwise prevent the carpet, floor, area, and its vicinity from becoming a

              hazard;

         r. Failing to repair the carpet, floor, area, and its vicinity so that they were no longer a

              hazard;

         s. Failing to implement corrective measures after prior similar incidents;

         t.   Failing to warn of known hazards;

         u. Failing to warn passengers of prior similar incidents;

         v. Failing to properly and safely instruct passengers using the subject area of the risks

              involved;

         w. Through giving Plaintiff directions to proceed through this dangerous area without

              adequately warning her;

         x. Failing to provide adequate handrails for passengers traversing the area where

              Plaintiff fell;

         y. Failing to provide adequate lighting to enable passengers such as Plaintiff to notice

              the hazards;
Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 7 of 8



          z. Failing to comply with applicable standards, statutes, or regulations the violation of

               which is negligence per se and/or evidence of negligence;

          aa. Failing to provide prompt, proper, and adequate medical care in its infirmary,

               including, but not limited to, unreasonably delaying attempting to treat Plaintiff,

               misdiagnosing and/or failing to diagnose her injuries, failing to adequately treat her

               injuries, failing to properly get Plaintiff the treatment she needed, failing to medically

               evacuate Plaintiff, with the result that Plaintiff spent the cruise with her injury not

               adequately treated, by providing improper treatment that prevented Plaintiff from

               adequately receiving treatment in a timely fashion, and aggravating the severity of

               her injuries by the ship’s medical staff;

          bb. Failing to otherwise maintain the area and the premises in a safe and reasonable

               manner; and/or

          cc. Through other acts or omissions constituting a breach of the duty to use reasonable

               care which will be revealed through discovery.

        34.    Defendant’s negligence proximately caused Plaintiff great bodily harm in that, but for

 the Defendant’s negligence, Plaintiff’s injuries would not have occurred.

        35.    Defendant either (a) had actual knowledge of the risk creating and/or dangerous

 conditions; (b) had constructive knowledge of the risk creating and/or dangerous conditions; (c)

 would have had knowledge of the risk creating and/or dangerous conditions had the Defendant

 implemented proper methods of inspection; and/or (d) created the risk creating and/or dangerous

 conditions.

        36.    As a result of the Defendant’s negligence, Plaintiff has suffered severe bodily injury

 resulting in pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

 enjoyment of life, expense of hospitalization, medical and nursing care and treatment, lost wages,
Case 1:19-cv-20577-RNS Document 1 Entered on FLSD Docket 02/12/2019 Page 8 of 8



 and loss of future earning capacity.

         37.   The losses are either permanent or continuing in nature.

         38.   Plaintiff has suffered these losses in the past and will continue to suffer such loses in

 the future.

         WHEREFORE, Plaintiff, JUDY CORGIAT, demands Judgment against Defendant,

 CARNIVAL CORPORATION, for damages suffered and costs incurred, as well as for damages and

 costs that Plaintiff will suffer and incur in the future, as a result of Plaintiff’s bodily injury, pain and

 suffering, disability, disfigurement, scarring, mental anguish, hospitalization, medical care and

 treatment, nursing care and treatment, lost wages, loss of ability to earn money in the future, loss of

 important bodily functions, and loss of capacity for the enjoyment of life; for all court costs, pre- and

 post-judgment interest, and for any and all other relief which the Court deems just or appropriate.

                                         DEMAND FOR JURY TRIAL

         Plaintiff, JUDY CORGIAT, demands trial by jury on all issues so triable.

 Dated: February 12, 2019.
                                                                   ARONFELD TRIAL LAWYERS
                                                                   Attorneys for Plaintiff
                                                                   3132 Ponce de Leon Boulevard
                                                                   Coral Gables, Florida 33134
                                                                   P:     (305) 441.0440
                                                                   F:     (305) 441.0198

                                                           By:     /s/ Spencer Aronfeld, Esq.
                                                                   Spencer Aronfeld, Esq.
                                                                   Florida Bar No.: 905161
                                                                   Aronfeld@Aronfeld.com

                                                           By:     /s/Raul G. Delgado II, Esq.
                                                                   Raul G. Delgado II, Esq.
                                                                   Florida Bar No.: 94004
                                                                   rdelgado@aronfeld.com

                                                           By:    s/Matthias M. Hayashi, Esq.
                                                                  Matthias M. Hayashi, Esq.
                                                                  Florida Bar No.: 0115973
                                                                  MHayashi@Aronfeld.com
